THE STATE OF SOUTH CAROLINA 

                       In The Supreme Court 


            In the Matter of Amy M. Parker, Respondent.

            Appellate Case No. 2016-001485


                             Opinion No. 27681
             Submitted October 31, 2016 - Filed November 16, 2016


                                DISBARRED


            Lesley M. Coggiola, Disciplinary Counsel, and Julie K.
            Martino, Assistant Disciplinary Counsel, both of
            Columbia, for Office of Disciplinary Counsel.

            Jennifer Lynn Mook, of Law Office of Jennifer Mook,
            LLC, of Aiken, for Respondent.


PER CURIAM: In this attorney disciplinary matter, respondent and the Office
of Disciplinary Counsel (ODC) have entered into an Agreement for Discipline by
Consent (Agreement) pursuant to Rule 21 of the Rules for Lawyer Disciplinary
Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court
Rules (SCACR). In the Agreement, respondent admits misconduct and consents to
the imposition of a definite suspension for three years or disbarment, with
conditions. We accept the Agreement and disbar respondent from the practice of
law in this state, with conditions as specified later in this opinion.

                                   Matter A

Client A hired respondent to represent him in a divorce. Respondent did not
promptly communicate with Client A. Mediation was ordered at the temporary
hearing. Respondent did not promptly communicate with Client A about
scheduled mediation and thereafter did not inform Client A when mediation was
rescheduled. This happened several times. Respondent never directly contacted
Client A after Client A asked to be contacted by respondent.
Client A fired respondent, requested his file and requested a full refund of the fees
he had paid to respondent. Respondent never replied to Client A, did not refund
any money, and did not provide Client A with his file.

                                      Matter B

On May 6, 2013, a family court judge filed a complaint with ODC stating that for
several months, respondent had failed to appear for scheduled hearings and had
appeared late several times. On several occasions, respondent's clients appeared in
court without representation because they had been unable to contact respondent.
The judge was concerned that because the clients did not appear in some cases,
respondent had failed to notify them of the hearings.

The judge reported that Client B, who was respondent's client and former legal
assistant, had appeared before the judge on May 6, 2013, for a custody matter.
Respondent did not appear for the hearing. Client B reported to the judge that she
had begun working for respondent in February of 2013 but had left respondent's
employ two weeks prior to the hearing. Client B told Judge she had asked another
attorney to take over representation and asked Judge for a continuance. Client B
reported respondent was not communicating with her clients, was not coming to
her office, and was not appearing for hearings. Client B also reported respondent
was still accepting new clients and taking retainers from them.

Another of respondent's former legal assistants, Assistant A, filed an affidavit with
ODC in support of the judge's complaint. Assistant A worked for respondent from
October 2011 to October 2012. According to Assistant A, in the beginning of her
employment, she could not have asked to be employed by a better person.
However, respondent's behavior changed after several months. Assistant A stated
respondent would not communicate with her and it was difficult to find respondent
on a daily basis. Assistant A would try to contact respondent using several
different methods, but respondent would not regularly respond to Assistant A.
Assistant A said respondent did not appear for court in domestic, DSS, and
criminal cases. According to Assistant A, clients, clerks, and judges called her
almost daily looking for respondent.

A third former assistant, Assistant B, also filed an affidavit with ODC. Assistant B
worked as respondent's assistant between October 2012 and January 2013. During
Assistant B's first week, respondent never came to the office. Thereafter,
respondent was rarely in the office, and when she was there, it was only for a few
minutes. Assistant B related respondent had gotten a parasite under her skin while
on vacation and could not get rid of it.

Assistant B would schedule consultations for new clients, then respondent would
not attend the consultations. On one occasion, respondent did not show up for a
consultation, but the client talked to respondent on the telephone. The client hired
respondent and paid her $1,500 to file a petition for an emergency custody hearing.
On the date of the hearing, Assistant B took the file to court for respondent. The
client was there, but respondent never appeared. Assistant B tried several times to
reach respondent but was unsuccessful. Assistant B called another attorney who
contacted the judge for a continuance on respondent's behalf. On the rescheduled
date, respondent failed to appear again.

Assistant B stated respondent failed to appear for scheduled hearings in several
cases. Clients called the office to speak to respondent, but respondent was not
there to talk to them.

                                     Matter C

Client C hired respondent in December 2012 to complete her divorce, which had
begun in March 2010. Client C signed a retainer agreement and paid respondent
$2,500. Respondent did not communicate with Client C despite several attempts
by Client C to communicate with respondent. Respondent did not show up for a
scheduled appointment. Respondent did not refund any money to Client C when
Client C requested a refund.

                                     Matter D

On January 15, 2013, Client D, who was charged with DUI, paid respondent
$1,000 of a $3,000 fee to represent him. He paid the remaining $2,000 by credit
card the next day. Client D did not hear from respondent for several months.
Respondent was placed on interim suspension by order dated June 4, 2013. In re
Parker, 403 S.C. 622, 743 S.E.2d 807 (2013). Because Client D did not hear from
respondent, he hired another lawyer to represent him. Client D did not receive a
refund from respondent.
                                     Matter E 


Client E hired respondent to represent him in a divorce and child custody action.
He paid the full quoted fee of $3,500 to respondent. Respondent appeared at the
temporary hearing on Client E's behalf on December 12, 2012. Client E's wife was
awarded custody, temporary child support, and temporary alimony.

Client E called and emailed respondent about a contempt hearing because he
believed respondent was representing him in that action as well as the divorce and
child custody action. Respondent asserts she was not retained for the contempt
action but admits that her fee agreement was not clear as to the scope of her
representation. A court date was set to hear the matter of Client E's child support
arrearage, but the hearing was not held due to respondent's absence. Client E later
discovered respondent's office was closed and her telephone numbers were
disconnected.

                                     Matter F

Client F appeared at respondent's office for a scheduled consultation on January
14, 2013. Client F was seeking representation in a divorce and child custody
action. Client F waited for over an hour before respondent called the office and
discovered Client F was there waiting for her. Respondent and Client F discussed
the matter on the telephone, and Client F retained respondent. Client F paid
respondent $1,300 and agreed to make weekly payments of $100 until the total fee
of $3,200 was paid. Respondent told Client F she would file the complaint that
week.

Thereafter, Client F tried several times to speak with respondent but respondent
was never available. A few weeks later, Client F was served with divorce papers
which had been filed by her husband. Client F called respondent's office, and
respondent's secretary told her respondent had not filed a complaint on her behalf.
Client F tried calling respondent, but respondent only responded with text
messages saying she had been sick but was going to start on the case right away.
Client F paid a total of $2,400 to respondent.
                                     Matter G
	

On May 13, 2011, Client G retained respondent for $1,500 to represent her in a
divorce.

On June 27, 2012, Client G's case was dismissed without prejudice pursuant to the
365-day Family Court Benchmark Order. Client G continued to call respondent to
find out the status of her case until one day she called respondent's office and
discovered the telephone had been disconnected. She then received a letter
informing her of respondent's suspension. Two and a half years had passed, and
Client G was not divorced.

                                     Matter H

Client H hired respondent in February 2013 to represent her in a custody matter.
Client H paid $1,000 of the quoted $1,500 fee. Client H never met respondent in
person. She spoke with respondent once, and respondent indicated the case was a
simple one and would take only a couple of months to complete.

Client H called respondent's office and wrote letters to her, but received no
response. Client H filed a complaint with ODC in November 2013. At that time,
she had not spoken to respondent since April 2013.

                   Violations of Rules of Professional Conduct
Respondent admits that by her conduct in Matters A through H, she has violated
the following provisions of the Rules of Professional Conduct, Rule 407, SCACR:
Rule 1.3 (a lawyer shall act with reasonable diligence in representing client); Rule
1.4 (a lawyer shall keep client reasonably informed and comply with reasonable
requests for information); Rule 1.5(b) (a lawyer shall adequately communicate the
scope of the representation to the client); Rule 1.5(f) (if a lawyer charges an
advance fee, the client is entitled to a refund of all or a portion of the fee if the
agreed-upon legal services are not provided); a lawyer shall refund unearned fees);
Rule 1.16(b) (a lawyer may withdraw from representation if withdrawal can be
accomplished without material adverse effect on the client's interests or good cause
for withdrawal exists); Rule 1.16(d) (upon termination of representation, a lawyer
must surrender the client's file to the client); Rule 8.4(e) (a lawyer shall not engage
in conduct that is prejudicial to the administration of justice).

Respondent admits her misconduct constitutes grounds for discipline under Rule
7(a)(1), (3), (5), and (6), RLDE, Rule 413, SCACR (it shall be a ground for
discipline for a lawyer to: (a) violate the Rules of Professional Conduct, Rule 407,
SCACR, (b) willfully fail to comply with a subpoena issued under the Rules for
Lawyer Disciplinary Enforcement, Rule 413, SCACR, (c) engage in conduct
tending to pollute the administration of justice or to bring the legal profession into
disrepute or conduct demonstrating an unfitness to practice law, and (d) violate the
oath of office taken to practice law in this state).

                        Failure to Cooperate and Rule 417

Respondent failed to respond to the Notices of Investigation in all eight matters
discussed above. After receiving the complaint from the family court judge, ODC
issued a demand subpoena and had an investigator serve it on respondent. This
subpoena required respondent to immediately produce all trust account records
kept pursuant to Rule 417, SCACR. Respondent failed to comply with the
subpoena. While she indicated to the investigator that she could produce the
requested records, she never did. Respondent admits her failure to respond to
ODC and her failure to comply with the subpoena violated Rule 8.1(b) of the Rules
of Professional Conduct, Rule 407, SCACR. Moreover, respondent admits her
failure to maintain financial records violated Rule 417, SCACR. Respondent did
not maintain receipt and disbursement journals, did not keep ledger records for her
clients, did not maintain physical or electronic equivalents of checkbook registers,
bank statements, and records of deposit, did not maintain records of all electronic
transfers from client trust accounts, and did not maintain copies of monthly trial
balances and monthly reconciliations of client trust accounts.

                                     Conclusion

We accept the Agreement for Discipline by Consent and disbar respondent from
the practice of law in this state. Within thirty (30) days of the date of this opinion,
respondent shall pay the costs incurred by ODC and the Commission on Lawyer
Conduct (the Commission) in the investigation and prosecution of the matters
discussed in this opinion.
Respondent shall repay the Lawyers' Fund for Client Protection (Lawyers' Fund)
any payments it has made to respondent's former clients on her behalf and shall
pay restitution as follows:

      (a)    $2,500.00 to Client A;
      (b)    $2,500 to Client C;
      (c)    $3,000 to Client D;
      (d)    $2,400 to Client F;
      (e)    $1,500 to Client G; and
      (f)    $950 to Client H.

Within sixty (60) days of the date of this opinion, ODC and respondent shall enter
into a restitution agreement specifying the terms upon which respondent shall pay
restitution to her former clients and to the Lawyers' Fund as ordered by this
opinion.

Prior to seeking readmission, respondent shall complete the Legal Ethics and
Practice Program Ethics School pursuant to Rule 33(f), RLDE. In addition, she
shall complete the Legal Ethics and Practice Program Trust Account School and
Law Office Management School and submit proof of completion of these programs
to the Commission prior to seeking readmission.

If readmitted, for a period of two (2) years from the date of readmission,
respondent shall retain the services of an accountant trained in law office trust
accounting to conduct her monthly reconciliations in accordance with Rule 417,
SCACR, and she will file her monthly reconciliations and all relevant source
documents with the Commission.

According to respondent, the matters described in this opinion occurred during a
time when she was using prescription drugs and alcohol to cope with stress and
depression. Based on her agreement to do so, we order respondent upon any
readmission to either retain the services of a mental health professional for a period
of two (2) years or to enter into a two (2) year contract with Lawyers Helping
Lawyers. During that two (2) year period or the two (2) year contract, respondent
shall submit quarterly reports from either her mental health treatment provider or
her Lawyers Helping Lawyers monitor to the Commission.
Within fifteen (15) days of the date of this opinion, respondent shall file an
affidavit with the Clerk of Court showing that she has complied with Rule 30 of
Rule 413, SCACR, and shall also surrender her Certificate of Admission to the
Practice of Law to the Clerk of this Court.

DISBARRED.

PLEICONES, C.J., BEATTY, KITTREDGE, HEARN and FEW, JJ., concur.